Exhibit 10.07a

 

RESTRICTED STOCK GRANT AGREEMENT

THIS AGREEMENT, made as of this 1st day of June, 2010 (the “Agreement”), between
UNDER ARMOUR, INC. (the “Company”) and Henry Stafford (the “Grantee”).

WHEREAS, the Company has adopted the Amended and Restated 2005 Omnibus Long-Term
Incentive Plan (the “Plan”), attached hereto as Attachment A, or otherwise
delivered or made available to Grantee, to promote the interests of the Company
and its stockholders by providing the Company’s key employees and others with an
appropriate incentive to encourage them to continue in the employ of the Company
and to improve the growth and profitability of the Company; and

WHEREAS, the Plan provides for the grant to Grantees in the Plan of restricted
shares of Stock of the Company;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Investment. The Grantee represents that the shares of Restricted Stock (as
defined herein) are being acquired for investment and not with a view toward the
distribution thereof.

2. Grant of Restricted Stock. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Grantee an Award of 40,000 shares of Stock of the Company (collectively, the
“Restricted Stock”). The Purchase Price for the Restricted Stock shall be paid
by the Grantee’s services to the Company.

3. Grant Date. The Grant Date of the Restricted Stock hereby granted is June 1,
2010.

4. Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of this Agreement, as interpreted by the Board, or a
Committee thereof, shall govern. Unless otherwise indicated herein, all
capitalized terms used herein shall have the meanings given to such terms in the
Plan.

5. Vesting Date. The Restricted Stock shall vest in four equal annual
installments on each May 15th beginning May 15, 2011; provided that the Grantee
remains continuously employed by the Company through each such applicable
vesting date. Notwithstanding the foregoing, (i) in the event that the Grantee’s
employment is terminated on account of the Grantee’s death or Disability at any
time, all unvested shares of Restricted Stock not previously forfeited shall
immediately vest on such date of termination, (ii) in the event of a Change in
Control, all unvested shares of Restricted Stock not previously forfeited shall
vest on such Change in Control and (iii) in the event that the Grantee’s
employment is terminated by the Company without Cause within three years from
the Grant Date, any Restricted Stock that would have vested within one year
after the date of such termination of employment shall vest on the date of such
termination of employment. For purposes of this Section 5, “Cause” shall be
defined as any of the following: (a) the Grantee’s material misconduct or
neglect in the performance of his duties; (b) the Grantee’s conviction for, or
plea of nolo contendere to any felony, or a misdemeanor (excluding a petty
misdemeanor) involving dishonesty, fraud, financial impropriety, or moral
turpitude, or any crime of sufficient import to potentially discredit or
adversely affect the Company’s ability to conduct its business in the normal
course; (c) the Grantee’s use of illegal drugs; (d) the Grantee’s material
breach of the Company’s written Code of Ethics and Business Conduct, as in
effect from time to time; (e) the Grantee’s material breach of this Agreement,
including but not limited to breach of the Confidentiality, Non-Compete and
Non-Solicitation Agreement attached hereto as Attachment B; (f) Grantee’s
commission of any act that results in severe harm to the Company excluding any
act taken by the Grantee in good faith that he



--------------------------------------------------------------------------------

reasonably believed was in the best interest of the Company; or (g) the
Grantee’s failure to move himself and his family to Maryland by July 1, 2011.

Notwithstanding the foregoing, if the shares of stock would otherwise vest
during a period in which Grantee is (i) subject to a lock-up agreement
restricting Grantee’s ability to sell the shares in the open market or
(ii) restricted from selling the shares in the open market because Grantee is
not then eligible to sell under the Company’s insider trading or similar plan as
then in effect (whether because a trading window is not open or Grantee is
otherwise restricted from trading), delivery of the shares will be delayed until
the first date on which Grantee is no longer prohibited from selling the shares
due to a lock-up agreement or insider trading or similar plan restriction.

6. Forfeiture. Subject to the provisions of the Plan and Section 5 of this
Agreement, with respect to the shares of Restricted Stock which have not become
vested on the date the Grantee’s employment is terminated, the Award of
Restricted Stock shall expire and such unvested shares of Restricted Stock shall
immediately be forfeited on such date.

7. Employment Confidentiality Agreement. As a condition to the grant of the
Restricted Stock, Grantee shall have executed and become a party to the Employee
Confidentiality, Non-Competition and Non-Solicitation Agreement by and between
Grantee and the Company (the “Confidentiality, Non-Compete and Non-Solicitation
Agreement”) attached hereto as Attachment B.

8. Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

9. Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and in the Plan. This Agreement and the Plan supersede all prior
agreements and understandings between the parties with respect to its subject
matter.

10. Withholding Taxes. Grantee agrees, as a condition of this grant, that
Grantee will make acceptable arrangements to pay any withholding or other taxes
that may be due as a result of vesting of the Restricted Stock. Grantee may
elect to satisfy such obligations, in whole or in part, by delivering to the
Company shares of Restricted Stock that have vested as provided under the Plan.
In the event that the Company determines that any federal, state, local,
municipal or foreign tax or withholding payment is required relating to the
vesting of the Restricted Stock, the Company shall have the right to require
such payments from Grantee in the form and manner as provided in the Plan.

11. Electronic Delivery. The Company may choose to deliver certain statutory
materials relating to the Plan in electronic form. By accepting this grant
Grantee agrees that the Company may deliver the Plan prospectus and the
Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, as Grantee is
entitled to receive, the Company would be pleased to provide copies. Grantee
should contact the Stock Plan Administrator to request paper copies of these
documents.

 

2



--------------------------------------------------------------------------------

12. Counterparts; Electronic Signature. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument. This Agreement may be signed by
the Company through application of an authorized officer’s signature, and may be
signed by Grantee through an electronic signature.

13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland, without regard to
the provisions governing conflict of laws.

14. Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan. The Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Board, or a Committee thereof, in respect of the Plan,
this Agreement and this Award of Restricted Stock shall be final and conclusive.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Grantee has hereunto signed this Agreement
on the Grantee’s own behalf, thereby representing that the Grantee has carefully
read and understands this Agreement and the Plan as of the day and year first
written above.

 

UNDER ARMOUR, INC.

By:/s/ John P. Stanton

GRANTEE

    /s/ Henry Stafford

 

3



--------------------------------------------------------------------------------

Attachment A

[Attachment A, the Under Armour, Inc. Amended and Restated 2005 Omnibus
Long-Term Incentive Plan, was previously filed with the Company’s Form 10-Q for
the quarterly period ending March 31, 2009 as Exhibit 10.01]

 

4



--------------------------------------------------------------------------------

Attachment B

[Attachment B, the Employee Confidentiality, Non-Competition and
Non-Solicitation Agreement by and between the executive and the Company, was
previously filed with the Company’s Form 10-Q for the quarterly period ended
March 31, 2011 as Exhibit 10.03]

 

5